Citation Nr: 9901654	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-28 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for dysmenorrhea, 
salpingectomy, oophorectomy, and hysterectomy.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include Crohns disease.

3.  Entitlement to service connection for asthma, secondary 
to the use of birth control pills.


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to July 
1976.

This appeal arises from June 1997 and July 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the veterans 
claims for the appealed issues.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that she currently suffers from 
gynecological and gastrointestinal disorders, including the 
inability to have children, due to misdiagnoses and 
inadequate medical treatment and examinations during her 
military service.  She also contends that birth control pills 
prescribed during her military service aggravated her 
preexisting asthma disorder.  Therefore, favorable 
determinations have been requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claims for 
service connection for dysmenorrhea, salpingectomy, 
oophorectomy, hysterectomy, a gastrointestinal disorder, and 
for asthma, secondary to the use of birth control pills, are 
well grounded.



FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any currently diagnosed dysmenorrhea, salpingectomy, 
oophorectomy, or hysterectomy, and an inservice injury or 
disease or any other incident of service.

2.  There is no competent medical evidence of a nexus between 
any currently diagnosed gastrointestinal disorder, to include 
Crohns disease, and an inservice injury or disease or any 
other incident of service.

3.  The veterans asthma preexisted her entry into military 
service.

4.  There is no medical evidence establishing that the 
veterans preexisting asthma increased beyond its natural 
progression during active service.


CONCLUSIONS OF LAW

1.  The veterans claim for service connection for 
dysmenorrhea, salpingectomy, oophorectomy, and hysterectomy 
is not well grounded.  38 U.S.C.A. §§ 1131, 5107(a) (West 
1991).

2.  The veterans claim for service connection for a 
gastrointestinal disorder, to include Crohns disease, is not 
well grounded.  38 U.S.C.A. §§ 1131, 5107(a).

3.  The veterans claim for service connection for asthma, 
secondary to the use of birth control pills, is not well 
grounded.  38 U.S.C.A. §§ 1131, 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, certain chronic diseases may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b) (1998).  No 
conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a).

The United States Court of Veterans Appeals has established 
rules for the determination of a well grounded claim based 
upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  In this regard, the 
appellant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; that is, the claim must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veterans service medical records contain her March 1975 
enlistment examination report, which revealed that her pelvic 
and gastrointestinal examinations were normal and that she 
reported no gynecologic or gastrointestinal complaints or 
history of menstrual problems.  An August 1975 record 
indicates that she was seen for complaints of break through 
bleeding and cramps, and had stopped taking her birth control 
pills.  The impression was dysmenorrhea (difficult and 
painful menstruation), need for birth control.  She was 
treated by medication for menstrual cramping symptoms and by 
prescribing a different birth control pill, which was to be 
taken for only three months, until a new pap smear 
examination could be conducted.  A February 1976 medical 
report indicated that she was seen for screening of routine 
triage menstrual problems.  She reported super heavy periods 
for two days, with clots, and cramping, which she indicated 
happened with her periods each month since a pre-service 
abortion/miscarriage.  She also reported not taking birth 
control pills for the previous six months.  An April 1976 
report, from the OB/GYN clinic, indicates that she again 
reported a pre-service pregnancy, which ended with either an 
abortion or spontaneous miscarriage, continuing irregular 
menses with cramps, and not taking birth control pills for 
the previous six or seven months.  A pelvic examination was 
noted to be normal, although her ovaries, bilaterally, were 
felt to be enlarged, and a pap smear was noted to be 
normal.  She was prescribed birth control pills.  May and 
June 1976 reports indicate that she had asthma complaints.  
Her June 1976 discharge examination report indicates that her 
pelvic and gastrointestinal examinations were normal, a 
complete blood count was normal, with no anemia, and that no 
gynecologic or gastrointestinal problems were found or 
reported.

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a); see also Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995); Crowe v. Brown, 7 Vet. App. 238, 247 
(1994).  The presumption of aggravation is not applicable 
unless the preservice disability underwent an increase in 
severity during service.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  The determination of whether a 
preexisting disability was aggravated by service is a 
question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  In deciding a claim based on aggravation, after 
having determined the presence of a preexisting condition, 
the Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether such worsening constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition (as contrasted to the 
symptoms) has worsened.  See Hunt, 1 Vet. App. at 296-97.  
There must be an independent medical opinion to determine 
whether or not a preexisting condition increased in severity 
during service.  See Paulson, 7 Vet. App. at 469.

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. § 1132 (West 1991).  An October 1982 military 
hospital report noted that pelvic inflammatory disease (PID) 
had existed prior to the veterans entry onto active duty.  
In a January 1995 private surgical report the veteran is 
noted to have reported that she had had asthma since age 17 
years.  On the veterans September 1996 VA Application for 
Compensation she reported that her dysmenorrhea preexisted 
her entry onto active duty.  Thus, there is clear and 
unmistakable evidence to rebut the presumption of soundness 
as to dysmenorrhea, PID, and asthma.

In August 1977, over one year from her discharge from 
service, the veteran underwent several surgical procedures, 
which resulted in diagnoses of bilateral hydrosalpinx (an 
accumulation of serous fluid in the fallopian tube); simple 
cyst of the left ovary (the ovary was removed); and carcinoid 
tumor of the appendix.

Subsequently, in February 1984 the veteran underwent a total 
abdominal hysterectomy and a right salpingo-oophorectomy.  
Chronic PID was noted as the reason for the adhesive disease.  
The pathology report indicated that the uterus was normal, 
and that the right ovary, though irregular, had only 
follicular cysts and hemorrhagic corpus luteum cysts.

Subsequent reports indicate that the above surgical 
procedures did not resolve the veterans abdominal problems, 
and eventually inflammatory bowel disease, or Crohns 
disease, was diagnosed.  The reports indicate that Crohns 
disease was the likely reason for her history of abdominal 
problems.

In her July 1997 notice of disagreement the veteran reported 
not suffering from asthma at her discharge from service.

The Board notes that Crohns disease has been defined as a 
chronic granulomatous inflammatory disease of unknown origin 
or etiology, involving any part of the gastrointestinal 
tract. See Meyer v. Brown, 9 Vet. App. 425, 427 (1996).

A June 1997 medical opinion from a VA physician, who 
undertook an exhaustive review of the veterans service and 
post-service medical records, indicates that, in her opinion, 
the 1977 findings and treatment were consistent with those 
of PID.  She correctly notes that PID is not noted in any 
of the SMRs  .  The VA physician also indicated that the 
records of the left salpingo-oophorectomy do not show that 
the veteran received inappropriate treatment for her 
complaints or that a gynecologic condition went undiagnosed 
or was aggravated while in the military.  She indicated 
that the SMRs show NO reason to suspect that [the veteran] 
had PID, while on active duty.  (capitalization in 
original)  The records show that she was not anemic 
from menstrual bleeding or that she had any symptoms to 
indicate any more than a bimanual pelvic examination would 
have been indicated.  There is no evidence to show that the 
veteran had any problems with being prescribed birth control 
pills, other than break through bleeding.  This was 
appropriately addressed and a different oral contraceptive 
was prescribed.  Abdominal pain [was] noted at the time of a 
urinary tract infection.  Overall, nothing in the SMRs or 
the additional subsequent medical evidence shows:  (1) the 
left salpingo-oophorectomy and subsequent surgery was related 
to or aggravated by anything that happened while the veteran 
was serving a little more than a year in the military; (2) no 
gastrointestinal symptoms or findings occurred in the 
military.  The severe Crohns Disease or PID she may have 
contracted after service may be the cause of the abdominal 
adhesions noted in the operative and pathology reports; and 
(3) the evidence does not show that the birth control pills 
the veteran was prescribed in the military precipitated or 
aggravated asthma that existed prior to military service.

While the veteran has contended that she was misdiagnosed and 
therefore mistreated during service, and that her current 
problems stem from this, the Board notes that the veteran, as 
a lay person, is not qualified to offer opinions regarding 
the diagnosis of, treatment for, or etiology of, any current 
gynecologic or gastrointestinal disorders; such 
determinations require specialized knowledge or training, 
and, therefore, cannot be made by a lay person.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
in which the Court held that a veteran does not meet his or 
her burden of presenting evidence of a well grounded claim 
where the determinative issue involves medical causation and 
the veteran presents only lay testimony by persons not 
competent to offer medical opinions.  Where, as here, the 
determinative issue involves medical etiology, competent 
medical evidence that the claim is plausible is required in 
order for the claim to be well grounded.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

Thus, the Board concludes that the medical evidence indicates 
that dysmenorrhea, gastrointestinal disorders, and asthma 
preexisted the veterans entrance onto active military 
service, and were not aggravated, or worsened, thereby.  The 
Board also concludes that there is no medical evidence of 
record indicating the diagnosis of Crohns disease or PID 
during the veterans military service.  The Board also 
concludes that the medical evidence indicates that the 
prescribing of birth control pills during service did not 
cause or aggravate the veterans preexisting asthma disorder.  
In reaching this decision, the Board notes that there is no 
medical evidence of record corroborating the veterans 
contentions, or providing a nexus between any current 
gynecologic or gastrointestinal disorders, to include Crohns 
disease, and the veterans military service.

Consequently, inasmuch as a well grounded claim requires 
medical evidence of an inservice injury or disease, and a 
nexus or link between an inservice injury or disease and a 
current disability in order to be plausible, and no such 
evidence has been submitted in support of the current claim, 
service connection for dysmenorrhea, salpingectomy, 
oophorectomy, hysterectomy, gastrointestinal disorders, to 
include Crohns disease, and for asthma, secondary to birth 
control pills, must be denied as not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veterans 
service connection claims plausible.  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Service connection for dysmenorrhea, salpingectomy, 
oophorectomy, and hysterectomy, is denied.

Service connection for a gastrointestinal disorder, to 
include Crohns disease, is denied.

Service connection for asthma, secondary to the use of birth 
control pills, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
